            Case 7:20-cv-02875-PMH Document 6 Filed 04/20/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY CORREA,

                                 Plaintiff,
                                                               ORDER OF SERVICE
-against-
                                                               20-CV-2875 (PMH)
CAPTAIN JAMES GINTY; SERGEANT LYNCH;
CORPORAL MATIS; DEPUTY CO ANTHONY
GURRIERI,

                                 Defendants.

PHILIP M. HALPERN, United States District Judge:

       Plaintiff, currently detained in the Sullivan County Jail, brings this pro se action under 42

U.S.C. § 1983, alleging that Defendants violated his rights. By order dated April 15, 2020, the

Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis (IFP).1

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).



       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 7:20-cv-02875-PMH Document 6 Filed 04/20/20 Page 2 of 7



        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550 U.S. at

555. After separating legal conclusions from well-pleaded factual allegations, the court must

determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                           DISCUSSION

A.      Captain James Ginty

        Plaintiff’s claim against Captain James Ginty must be dismissed. To state a claim under

42 U.S.C. § 1983, a plaintiff must allege facts showing the defendants’ direct and personal

involvement in the alleged constitutional deprivation. See Spavone v. N.Y. State Dep’t of Corr.

Serv., 719 F.3d 127, 135 (2d Cir. 2013) (citing Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir.

                                                   2
           Case 7:20-cv-02875-PMH Document 6 Filed 04/20/20 Page 3 of 7



1995)). A defendant may not be held liable under § 1983 solely because that defendant employs

or supervises a person who violated the plaintiff’s rights. See Ashcroft v. Iqbal, 556 U.S. 662, 676

(2009) (“Government officials may not be held liable for the unconstitutional conduct of their

subordinates under a theory of respondeat superior.”). An individual defendant can be personally

involved in a § 1983 violation if:

       (1) the defendant participated directly in the alleged constitutional violation,
       (2) the defendant, after being informed of the violation through a report or appeal,
       failed to remedy the wrong, (3) the defendant created a policy or custom under
       which unconstitutional practices occurred, or allowed the continuance of such a
       policy or custom, (4) the defendant was grossly negligent in supervising
       subordinates who committed the wrongful acts, or (5) the defendant exhibited
       deliberate indifference to the rights of [the plaintiff] by failing to act on
       information indicating that unconstitutional acts were occurring.

Colon, 58 F.3d at 873.2

       Plaintiff does not allege any facts showing how Captain James Ginty was personally

involved in the events underlying his claims. Plaintiff’s claims against this Defendant are

therefore dismissed for failure to state a claim on which relief may be granted. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

B.     Rule 21 of the Federal Rules of Civil Procedure

       Plaintiff asserts that Deputy Torres was involved in the events giving rise to his excessive

force claim. He alleges that Deputy Torres, with Sgt. Lynch, Cpl. Matis, and Deputy Gurrieri,

rushed into Plaintiff’s cell and punched him repeatedly. Plaintiff also alleges that Nurse Wendy

failed to treat his injuries. The Clerk of Court is therefore directed, under Rule 21 of the Federal

Rules of Civil Procedure, to amend the caption of this action to add Deputy Torres and Nurse


       2
          “Although the Supreme Court’s decision in [Ashcroft v. Iqbal, 556 U.S. 662 (2009)] may
have heightened the requirements for showing a supervisor’s personal involvement with respect
to certain constitutional violations,” the Second Circuit has not yet examined that issue. Grullon
v. City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013).

                                                 3
           Case 7:20-cv-02875-PMH Document 6 Filed 04/20/20 Page 4 of 7



Wendy as Defendants. This amendment is without prejudice to any defenses that these

Defendants may wish to assert.

C.     Service on Sergeant Lynch, Corporal Matis, Deputy CO Anthony Gurrieri, Deputy
       Torres, and Nurse Wendy

       Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summonses and complaint until the Court reviewed the complaint and ordered that summonses

be issued. The Court therefore extends the time to serve until 90 days after the date the

summonses are issued. If the complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

       To allow Plaintiff to effect service on Defendants Sergeant Lynch, Corporal Matis,

Deputy CO Anthony Gurrieri, Deputy Torres, and Nurse Wendy through the U.S. Marshals

Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and

Return form (“USM-285 form”) for each of these Defendants. The Clerk of Court is further


                                                 4
            Case 7:20-cv-02875-PMH Document 6 Filed 04/20/20 Page 5 of 7



instructed to issue summonses and deliver to the Marshals Service all the paperwork necessary

for the Marshals Service to effect service upon these Defendants.

        Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

D.      Local Civil Rule 33.2

        Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of

service of the complaint, Defendants must serve responses to these standard discovery requests.

In their responses, Defendants must quote each request verbatim.3

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Court dismisses Plaintiff’s claims against Captain James Ginty. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

        The Clerk of Court is directed to add Deputy Torres and Nurse Wendy as Defendants

under Fed. R. Civ. P. 21.

        The Clerk of Court is further instructed to issue summonses, complete the USM-285

forms with the addresses for Sergeant Lynch, Corporal Matis, Deputy CO Anthony Gurrieri,

Deputy Torres, and Nurse Wendy, and deliver all documents necessary to effect service to the

U.S. Marshals Service.

        3
        If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

                                                  5
         Case 7:20-cv-02875-PMH Document 6 Filed 04/20/20 Page 6 of 7



       Local Civil Rule 33.2 applies to this action.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

Dated: New York, New York                                   SO ORDERED:
       April 20, 2020

                                                            ________________________
                                                            Philip M. Halpern
                                                            United States District Judge




                                                6
     Case 7:20-cv-02875-PMH Document 6 Filed 04/20/20 Page 7 of 7



               DEFENDANTS AND SERVICE ADDRESSES

1.      Sergeant Lynch
        Sullivan County Jail
        4 Bushnell Avenue
        Monticello, New York 12701

2.      Corporal Matis
        Sullivan County Jail
        4 Bushnell Avenue
        Monticello, New York 12701

3.      Deputy CO Anthony Gurrieri
        Sullivan County Jail
        4 Bushnell Avenue
        Monticello, New York 12701

4.      Deputy Torres
        Sullivan County Jail
        4 Bushnell Avenue
        Monticello, New York 12701

5.      Nurse Wendy
        Sullivan County Jail
        4 Bushnell Avenue
        Monticello, New York 12701
